
	
		I
		112th CONGRESS
		1st Session
		H. R. 3678
		IN THE HOUSE OF REPRESENTATIVES
		
			December 15, 2011
			Mr. McNerney
			 introduced the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To amend the Plant Protection Act to direct the Secretary
		  of Agriculture to provide assistance to certain owners as compensation for
		  economic losses due to quarantine, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Fairness
			 for Family Farmers Act.
		2.Payments for
			 production losses due to quarantine
			(a)PaymentsSubtitle A of the Plant Protection Act (7
			 U.S.C. 7111 et seq.) is amended by inserting after section 416 the following
			 new section:
				
					416A.Payments for
				production losses due to quarantine
						(a)PaymentsNotwithstanding section 415(e), for each
				covered article quarantined by the Secretary under section 412, 414, or 415,
				the Secretary shall provide a payment to the owner of such covered article as
				compensation for economic losses (as defined by the Secretary) incurred by the
				owner due to the quarantine of such covered article.
						(b)Regulations:
				Application and payment amountsThe Secretary shall issue regulations to
				carry out this section, including regulations describing—
							(1)the form, time, and manner in which the
				owner of a covered article shall submit an application to receive a payment
				under this section;
							(2)the payment amount the owner of a covered
				article shall receive under this section for such covered article; and
							(3)the maximum total amount of payments an
				owner of covered articles may receive under this section.
							(c)DefinitionIn this section the term covered
				article means a plant, plant biological control organism, plant
				product, plant pest, noxious weed, article, or means of conveyance quarantined
				under section 412, 414, or 415.
						(d)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section such sums as may be necessary, to be available until expended.
						.
			(b)Effect on
			 maximum amount of emergency loansSection 324(a)(1) of the
			 Consolidated Farm and Rural Development Act (7 U.S.C. 1964(a)(1)) is amended by
			 inserting less the total amount of any payments received under section
			 416A of the Plant Protection Act before the semicolon.
			(c)RegulationsNot
			 later than 120 days after the date of the enactment of this Act, the Secretary
			 of Agriculture shall issue regulations to carry out the amendments made by this
			 section.
			3.Elimination of
			 requirement of demonstration of inability to obtain credit for emergency
			 loans
			(a)Elimination of
			 requirement of demonstration of inability To obtain creditSection 321(a) of the Consolidated Farm and
			 Rural Development Act (7 U.S.C. 1961(a)) is amended in the proviso of the first
			 sentence by striking and are not able to obtain sufficient credit
			 elsewhere.
			(b)Conforming
			 amendments
				(1)DefinitionSection
			 321(d) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1961(d)) is
			 amended—
					(A)by striking
			 subtitle and all that follows through husbandry
			 and inserting subtitle, aquaculture means the
			 husbandry;
					(B)by striking
			 ; and and inserting a period; and
					(C)by striking
			 paragraph (2).
					(2)Determination of
			 creditworthinessSection 322
			 of the Consolidated Farm and Rural Development Act (7 U.S.C. 1962) is
			 amended—
					(A)by striking
			 subsection (b); and
					(B)by striking
			 (a).
					4.Effective
			 dateThe amendments made by
			 this Act shall apply with respect to covered articles quarantined under section
			 412, 414, or 415 of the Plant Protection Act (7 U.S.C. 7712, 7714, and 7715) on
			 or after January 1, 2011.
		
